Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 uses the reference character 4 which is said to be the generator, however the generator is part of the turbine not the subcomponent of the bearing, 4 should be removed from figure 2.  Also, in Figures 4 and 5 character 12 should be 13 based on figure 3 showing portion 19 in contact with ring 13 or is 12 meant to be 18 to indicate the seal as a whole?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The use of “-like” throughout the disclosure should be removed, the type of seal shown is commonly called a lip seal, not a lip-like seal.
Also in reference to the seal the disclosure uses “lip-like sealing element 20”, “lip-like element 20” and “sealing element 20”, one term should be used consistently throughout the disclosure.
Paragraph 0009, “temporarily, constantly” should read - -temporarily- -, the recitation states “at least” prior to temporarily which then covers both temporarily and constantly, in addition the current phrasing is awkward.  
Paragraph 0042, “sealing means 12” should be - -sealing means 18- -.
Paragraph 0044, “element 12” should be - -element 20- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 defines the pressure device based on its function of “configured to stepwise raise a gas pressure over time” which would be inclusive of a number of different configurations for the pressure device and is thus not limited to a pump and supply device described but can include any number of pressure supply configurations.  The recitation of the claim can include things that don’t have pumps but compressors that feed accumulation tanks that are then used to introduce more and more pressure in a stepwise manner or a number of separate pumps each set for a different max pressure, valves that open in close over a given time frame or any other possible configuration that can regulate pressure.    Defining what the pressure device does is defining the feature in terms of its function rather than its structure, thus the claim as currently presented encompasses a multitude of different configurations that can perform the same function for which there is no support.  In this case the configured to language is defining the function which is inclusive of all configurations that can provide a stepwise pressure increase, the disclosure of one species doesn’t provide adequate written description support for all possible types of supply configurations that can accomplish the same function.
In other words, the limitation presented by the claims represents a genus because it encompasses more than one species. See MPEP § 2163(II)(A)(3)(a). The genus includes all forms of pressure supply configurations. Generic claim language in the disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc) ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries."). Where the specification does not provide sufficient evidence that the inventor invented a generic claim but rather only contemplates a single, non-generic embodiment (only one type of link original disclosed, that being rods), the written description requirement is not satisfied. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005). The claims are currently constructed using unlimited functional recitations thus being generic to all species both disclosed and non-disclosed, see MPEP 2173.05(g). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). See MPEP § 2163.05. A "representative number of species" means that the species which are adequately described are representative of the entire genus: (1) Other embodiments can be “visualized” or “imagined” without difficulty; and (2) their performance characteristics can be predicted by resort to known scientific laws. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). In this case, the genus recited by the claims covers all different forms of links that can allow for sliding movement, including other types of bearings or telescoping links that have not been adequately described.
NOTE:  the use of configured in claim 9 is different from that of claim 8, the configured language in claim 9 is defining a feature of the control device specifically and is defining the function of a controller, the controller being specific structure, claim 8 only includes a generic recitation of a pressure device and then defining that generic recitation based on its function rather than by what it actually is. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 10 and 12, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  How much “like” a lip does the part have to be to anticipate or render obvious this limitation?  What Applicant shows is what is commonly called a lip seal, not a lip-like seal, it is suggested that “-like” be removed from the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka, AU2010201247.
Regarding claim 1, Fujioka discloses a bearing arrangement of a wind turbine (see at least paragraphs 0001 and 0002), comprising: a bearing (Figure 1) with an outer ring (11) and an inner ring (12) and a lubrication fluid provided between the outer ring and the inner ring (see paragraph 0032 addressing lubricant oil); at least one sealing means (14 and 20) arranged at each side of the bearing for sealing a gap between the outer ring and the inner ring, wherein each of the at least one sealing means fixed to one ring and contacts the other ring with a flexible lip-like sealing element (each seal has at least one lip such as 14a, 21a, 22a); and a pressure device (30/40) for at least temporarily providing a gas overpressure in the gap (23, this is a gap portion between the two rings) for increasing a contact load of the lip-like sealing element to the ring (see paragraphs 0029 and 0030, the last clause of the claim only references a singular lip sealing element and thus based on this the claim is broader than the disclosure where both seals are pressurized by the same source, since the last clause of the claim only references a single one of the lip seals the configuration illustrated by Fujioka anticipates the claim).
Regarding claim 2, Fujioka discloses that the pressure device is configured to provide an air overpressure in the gap (the gas used is air, any pressuring of the gap would be air overpressure, see paragraph 0029).
Regarding claim 11, Fujioka discloses a wind turbine (see background), comprising at least one bearing arrangement according to claim 1.
Regarding claim 12, Fujioka discloses a method for reducing an amount of leakage fluid leaking from a bearing of a wind turbine, the bearing comprising an outer ring (11) and an inner ring (12) and a lubrication fluid provided between both the outer ring and the inner ring (see paragraph 0032 addressing lubricant oil), with a gap between both rings being sealed by at least two sealing means (14 and 20), whereby each of the at least two sealing means are fixed to one ring and contacts the other ring with a flexible lip-like sealing element (each seal has at least one lip such as 14a, 21a, 22a), the method comprising: applying a gas overpressure in the gap at least temporarily by a pressure device for increasing a contact load of the lip-like sealing element to the ring (see paragraphs 0029 and 0030, the last clause of the claim only references a singular lip sealing element and thus based on this the claim is broader than the disclosure where both seals are pressurized by the same source, since the last clause of the claim only references a single one of the lip seals the configuration illustrated by Fujioka anticipates the claim).
Regarding claim 13, Fujioka discloses that a pressure is constantly increased, or that the pressure is stepwise raised over time until a maximum pressure is reached (pressure constantly flows from the accumulator to establish a pressure within the seal, this pressure is maintained at equilibrium with the accumulator however when being pressurized to the equilibrium point the pressure within the seal/bearing is constantly increased meeting the first alternative of the claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, AU2010201247, as applied above, in view of Sadel, DK201500065.
Regarding claims 3 and 4, Fujioka discloses that the pressure supply is a passive system where a compressor fills an accumulator and then the accumulator feeds the gap.  Thus, Fujioka does not disclose an active system that comprises at least one pressure sensor measuring a gas pressure in the gap, the at least one pressure sensor communicates with a control device of the pressure device [clm 3] and wherein the pressure device comprises at least one controllable pump communicating with the gap for increasing a gas pressure in the gap [clm 4].
Sadel teaches an active seal pressurizing system that includes at least one pressure sensor (40, see middle of page 5 of attached translation stating that 40 can be a sensor) measuring a gas pressure in the gap (40 measures the pressure in the active system, while the sensor is external it still measures the pressure of the system as a whole which includes the gas in the gap or cavity of the seal element, see middle of page 5 of attached translation disclosing gas as the fluid), the at least one pressure sensor communicates with a control device of the pressure device (see middle paragraph on page 5 that states the output signal can be compared to a limit to adjust pressure, this would be a control device that uses the sensor input to determine if filling is required) and wherein the pressure device comprises at least one controllable pump (38 can be a pump, see paragraph beginning “For this purpose” on page 5) communicating with the gap for increasing a gas pressure in the gap.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Fujioka and replace the passive system for controlling the pressure of the gas within the bearing with an active system, as taught by Sadel, where the active system includes a sensor, a controller and a pump, since substituting between an active and a passive system provides the same predictable result of supplying a pressure to the seal portion of the bearing assembly to keep the seal element biased against the raceway that it is in sliding contact with.  Both Fujioka and Sadel disclose the same purpose which is applying a pressure to bias the seal into contact with the ring and prevent leakage of lubricant from the bearing, substituting between a passive system and known active system is not inventive and within the ordinary skill in the art.
Regarding claim 5, Fujioka in view of Sadel discloses that the pump (taught by Sadel) is connected to the sealed gap via a pipe (32 of Fujioka or 39 of Sadel) and at least one valve (valve within 35 of Sadel, see page 5, 1st full paragraph on the page of translation, the active system further includes a check valve).
Regarding claim 14, Fujioka discloses that the pressure supply is a passive system where a compressor fills an accumulator and then the accumulator feeds the gap.  Thus, Fujioka does not disclose an active system that comprises a pump controlled by a control device to provide the gas overpressure.
Sadel teaches an active seal pressurizing system that includes a pump (38 can be a pump) controlled by a control device can be used to supply the pressure (see middle paragraph on page 5 that states the output signal can be compared to a limit to adjust pressure, this would be a control device that uses the sensor input to determine if filing is required).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Fujioka and replace the passive system for controlling the pressure of the gas within the bearing with an active system, as taught by Sadel, where the active system includes a pump that is controlled by a control device to provide the pressure, since substituting between an active and a passive system provides the same predictable result of supplying a pressure to the seal portion of the bearing assembly to keep the seal element biased against the raceway that it is in sliding contact with.  Both Fujioka and Sadel disclose the same purpose which is applying a pressure to bias the seal into contact with the ring and prevent leakage of lubricant from the bearing, substituting between a passive system and known active system is not inventive and within the ordinary skill in the art.
Allowable Subject Matter
Claims 6, 9, 10 and 15, and dependent claim 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to address any issues under 35 USC 112 set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record shows systems for pressurizing a seal that include an inlet but then rely on leakage or other mechanisms for a drop in pressure, the prior art of record does not includes a pressure relief valve to relieve the pressure from within the gap, nor would adding one to the prior art of record be obvious absent improper hindsight reasoning.  Similarly the prior art of record does not disclose the method of claim 15 also using a relief valve.
Regarding claim 9, the claim is defining the control device which is connected to the sensor as a device configured for cyclically controlling a pump, this is defining the function of the controller.  The prior art of record does not disclose a controller that cyclically runs a pump to create a stepwise raise in pressure (pump on for a duration of time and then off again as described in the disclosure), the prior art either discloses configurates where the pressure in the seal is consistent and kept consistent overtime by using either an accumulate that constantly maintains a stable pressure or a pump and check valve that are used to hold a set pressure and/or just add pressure to the maximum set level if pressure drops.  None of the prior art addresses raising the pressure in the device/seal in a stepwise manner using a controller configured for the cyclically control of a pump.
Regarding claim 10, the prior art of record, absent hindsight reasoning, does not render obvious the claimed combination wherein each of the sealing means comprises a lip element that is urged by means of one or more springs in contact with the ring.  Specifically the combination set forth includes both the pressure feature and a seal also biased using a spring element, this combination of features is not taught by the art and replacing an already biased seal using pressure only with a seal with a spring and pressure would be a hindsight reconstruction of Applicant’s invention since there would be no motivation, absent Applicant’s disclosure, to include an additional feature that acts to bias the lip in place in addition to the pressurization feature.  The closest prior art of record regarding this feature is DE102018213228 (cited by Applicant) which uses an overpressure of the working fluid, not gas, to bias the seal against the ring, the seal includes element 24 which is discloses as a lip ring to stabilize the seal lip, this feature is not disclosed as being specifically a spring element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656